DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 16th, 2022 has been entered.
Amendments
This action is in response to amendments filed March 16th, 2022, in which Claim 1 is amended and Claims 9 and 10 are cancelled.  Amendments were also filed as part of an after-final submission dated November 5th, 2021, which were not entered at that time.  Both sets of amendments have now been entered.  Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
	Step 1 – Claim 1 recites a method comprising a series of steps and thus falls within the statutory category of being a process.
	Step 2A Prong 1 – The limitation of “determining [using obtained technical parameters and measured data] a product set and a failure mode set thereof: l parts included in the mechanical equipment constitute a part set Z, and each of a plurality of failure modes of the l parts are acquired to constitute a failure mode set F of the l parts;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to determine a product set and a failure mode set using parameters and measured data set using pen and paper.  Further, the inclusion of the additional limitations of l parts comprising [a number of specific kinds of parts, for downhole oil and gas exploration] and of failure modes [comprising a number of specific failure modes] do not render the process incapable of being performed in the human mind, or by a human using pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “determining [using obtained parameters and measure data] a feature set  corresponding to each failure mode: calculating a plurality of state features corresponding to m failure modes of a k-th part to constitute a set Y, composed of n state features corresponding to ja J-th failure mode of the k-th part, and obtaining a state feature space Y of m failure modes;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to determine a feature set corresponding to each failure mode by calculating state features corresponding to each failure mode of the parts to obtain a state feature space of the failure mode using pen and paper.  Further, the inclusion of the additional limitation of a feature set regarding [a number of specific characteristics of mechanical parts] does not render the process incapable of being performed in the human mind, or by a human using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “calculating a degradation degree of each feature … by comparing values of the each feature after a [test] …: calculating a relative degradation degree bi(t) of a i-th state feature in the state feature space Y at a moment t, i.e, an occurrence probability p(Yj) of the i-th state feature, and calculating a state feature foil-degradation probability space pm corresponding to m failure modes;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to calculate a degradation degree of each feature by calculating a relative degradation degree in the state feature space, calculating an occurrence probability, and calculating a state feature full degradation probability space using pen and paper.  Further, the inclusion of the  additional limitations of each feature regarding [a number of specific characteristics of mechanical parts] and [a number of specific kinds of tests/detections/evaluations] do not render the process incapable of being performed in the human mind, or by a human using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Furthermore, the claim is also a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. 
	The limitation of “calculating the occurrence probability of the each of the plurality of failure modes …: calculating a comprehensive occurrence probability P (F) of the j-th failure mode in the failure mode set F to obtain an occurrence probability set Pj of the m failure modes of the k-th part;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to calculate an occurrence probability by calculating a comprehensive occurrence probability of the failure mode set to obtain an occurrence probability set using pen and paper.  Further, the inclusion of the additional limitation of the l parts comprising [a number of specific kinds of parts, for downhole oil and gas exploration] does not render the process incapable of being performed in the human mind, or by a human using pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Furthermore, the claim is also a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.
	The limitation of “calculating a membership degree of the occurrence probability of the each failure mode: substituting the occurrence probabilities of the m failure modes in a failure mode occurrence probability set Pj into a part running stale membership degree function respectively to calculate a membership degree matrix Rk of the m failure modes included in the k-th part;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to calculate a membership degree of the occurrence probability by substituting the occurrence probabilities into a part running state membership degree function to calculate a membership degree matrix using pen and paper.  Further, the inclusion of the additional limitation of the l parts comprising [a number of specific kinds of parts, for downhole oil and gas exploration] does not render the process incapable of being performed in the human mind, or by a human using pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Furthermore, the claim is also a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.
	The limitation of “a fuzzy comprehensive evaluation is applied to a running state of each part: establishing a weight matrix Bk of the m failure modes included in the k-th part, calculating a membership degree vector Dk attached to the running state, of an i-th product, determining the running state under which the k-th part is located according to a maximum membership principle, and generating a running state membership degree space Ci of the / parts included in the mechanical equipment;” is a process that, under its broadest reasonable interpretation, recites mathematical calculations.  Further, the inclusion of the additional limitation of the l parts comprising [a number of specific kinds of parts, for downhole oil and gas exploration] does not render the process something other than a mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “the fuzzy comprehensive evaluation is applied to the running state of the mechanical equipment comprising [at least four specific states]; defining a weight vector of the / parts included in the mechanical equipment as Wi, obtaining a state comment S of the mechanical equipment in combination with the running state membership degree space Q of the I parts included in the mechanical equipment, and obtaining the running state under which the mechanical equipment is located according to the maximum membership principle” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “generating a weight matrix of the failure modes” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “using transmitted results and the weight matrix of failure modes to formulate a power-end fault inspection and maintenance program of the mechanical equipment on the machine platform;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to formulate an inspection program using pen and paper.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claims only recites addition elements of  “obtaining technical parameters of measured data of mechanical equipment having parts on a machine platform” and “transmitting the results from steps S1 to S7 and the weight matrix to the machine platform therefore communicating the running state of the machine and providing maintenance suggests that are used to maintain the machine platform” which are insignificant extra-solution activity of data gathering and of providing the results of the mental process (MPEP 2106.05(g), “whether the limitation amounts to necessary data [gathering and] outputting”) and does not represent an improvement in technology nor a practical application of the abstract idea.  Accordingly, the claim is directed towards an abstract idea.
	Step 2B – The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the insignificant extra-solution activity of  obtaining technical parameters of measured data I transmitting the results to a machine platform is routine, conventional, and well understood (by MPEP 2106.05(d)(II)(i), “Receiving or transmitting data over a network”).

Regarding Claim 2,
Claim 2 recites the limitation of dividing the mechanical equipment into I parts which constitute a part set Z, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to divide a set of I parts into a part set Z using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 3,
Claim 3 recites the limitation of risk identification using a FMECCA method to calculate to calculate a plurality of risk equivalence values and a sequence of each of the plurality of failure modes of the each part, and choosing a plurality of key failure modes of each part to constitute a failure mode set, under the broadest reasonable interpretation of the claim, recites mathematical calculations and therefore falls under the mathematical concepts grouping of abstract ideas. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 4,
Claim 4 recites the limitation of dividing the equipment into a plurality of parts, calculate an importance degree of each part, and choosing the parts that have an importance degree greater than a threshold, under the broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human using pen and paper is able to divide equipment into parts, calculate an importance degree, and choose the parts that have an importance degree greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 5,
	Claim 5 further describes details of calculations performed in order to calculate the importance degree of each part. This limitation further limits the importance degree calculation limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 6,
Claim 6 further describes details of a computational formula used to calculate the fault occurrence probability. The limitation further limits the fault occurrence probability calculation limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 7,
Claim 7 further describes details of a computational formula used to calculate the comprehensive occurrence probability. This limitation further limits the comprehensive occurrence probability calculation limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.


Regarding Claim 8,
Claim 10 further describes details of the running states of each part. This limitation further limits the running states of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Response to Arguments
Applicant’s arguments filed March 16th, 2022 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous office action have been fully considered, but are unpersuasive.  The amended limitations reciting specific data on which to perform the abstract idea (e.g. for downhole oil and gas exploration, comprising a crankshaft, a bearing, etc.; comprising a vibration, a noise, etc.; regarding the model, the bore, etc.; comprising a good state, a normal state, a general state, and a quasi-fault state) do not alter the fact that the limitations in which they fall remain abstract ideas in the mental or mathematical process groupings, despite applicant’s assertions that “a person skilled in the art could not fulfill without using and operating concrete, tangible, and specific components”.  Making a determination regarding a failure mode of a crankshaft remains a process of making a determination, and can be performed without the actual use of the crankshaft.  Said otherwise, under MPEP 2106.05(h), specifying a particular field of use or technological environment in which to apply the abstract idea does not integrate the judicial exception into a practical application nor recite significantly more than the judicial exception (see, for example, MPEP 2106.05(h)(iv), regarding Electric Power Group LLC v. Alstom SA) – addressing applicant’s arguments that “the method collects an actual set of technical parameters and measured data from a particular mechanical equipment for downhole oil and gas exploitation.”  Applicant finally argues that “the method is applied in order to operate and control the particular mechanical equipment” but the claims do not recite, neither generally nor specifically, operation nor control of mechanical equipment, only evaluation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122